UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



IN RE ZINC ANTITRUST LITIGATION
                                                              Case No. 14 Civ. 3728 (PAE)
This document relates to:                                     Hon. Paul A. Engelmayer

ALL CASES




                       ORDER GRANTING APPLICANT'S
              APPLICATION FOR THE ISSUANCE OF INTERNATIONAL
                  LETTERS ROGATORY {LETTER OF REQUEST)

       THIS M ATTER comes before the Court pursuant to Defendant Glencore Ltd.'s

Application for the Issuance of International Letters Rogatory (the "Application"). The Court,

having considered the Application, hereby ORDERS that the Application is GRANTED. This

Court will issue the Letter of Request attached hereto seeking the assistance of the Ontario

Superior Court of Justice, Toronto Region, in obtaining evidence from Hudbay Minerals Inc., a

company based in Ontario, Canada.


       So Ordered this 2d day of    January , 2020.




                                           PaJA.�
                                           Hon. Paul A. Engelmayer
                                           United States District Court
